—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered March 12, 1997, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to a term of 15 years, unanimously affirmed.
Defendant’s claim that he was deprived of his right against self-incrimination by a comment by the court concerning his right to testify is not exempt from the requirement of preservation, since there was no unambiguous comment on defendant’s failure to testify (see, People v Burke, 72 NY2d 833, 836; People v Simmons, 258 AD2d 297, lv denied 93 NY2d 902), and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would find that the court’s comments following defendant’s outburst served as an appropriate reminder that defendant would not be permitted to give, in effect, unsworn testimony from the defense table (see, United States v Robinson, 485 US 25, 32).
Defendant’s remaining contentions are unpreserved (People v Buckley, 75 NY2d 843), and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, P. J., Nardelli, Tom, Mazzarelli and Wallach, JJ.